Exhibit 10.2
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     WHEREAS, Kellogg Company, a Delaware corporation (the “Company”), and John
A. Bryant (the “Employee”) previously entered into a retention agreement dated
July 23, 2007 (the “Agreement”) pursuant to which Employee would receive certain
pension benefits if he were terminated under certain circumstances (the “Pension
Benefit”);
     WHEREAS, the Company and Employee now deem it desirable to amend the
Agreement to reflect that the Pension Benefit is being eliminated;
     NOW, THEREFORE, the parties hereby agree that the Agreement shall be
amended, effective as of the date of this Amendment, as follows:
     1. Sections 1(a), 1(b), 1(c), and 1(d) are hereby amended by deleting such
sections in their entirety.
     2. Except as expressly modified by this Amendment. The Agreement shall
remain in full force once effective. In the event of any conflict between the
terms of this Amendment and the Agreement, this Amendment shall control.
     IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company
has caused this Amendment to be executed in its name and on its behalf, as of
the effective date set forth above.

         
 
  EMPLOYEE      
 
  /s/ John A. Bryant    
 
 
 
John A. Bryant    
 
       
 
  KELLOGG COMPANY    
 
       
 
  By  /s/ James Jenness    
 
 
 
   

